— Judgment unanimously reversed on the law and new trial granted, in accordance with the following memorandum: Defendant was convicted after a nonjury trial of second degree assault, resisting arrest and disorderly conduct. Defendant contends that he involuntarily waived his right to a jury trial because the prosecutor impermissibly exercised a peremptory challenge to exclude the sole black juror (see, Batson v Kentucky, 476 US 79). Defendant established a prima facie case that the prosecutor exercised his peremptory challenge in a racially discriminating manner (see, People v Knight, 134 AD2d 845) and the prosecutor failed to proffer a satisfactory impartial explanation for his peremptory challenge. Defendant’s waiver of a jury trial was not voluntary since the record reveals that the waiver was coerced by defendant’s belief that he could not be fairly tried by an all-white jury.
Because a new trial is required, we do not address the remaining issues raised by defendant. (Appeal from judgment of Onondaga County Court, Auser, J. — assault, second degree, and other charges.) Present — Callahan, J. P., Boomer, Green, Pine and Davis, JJ.